764 N.W.2d 228 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas James WALLACE, Defendant-Appellant.
Docket No. 137296. COA No. 282681.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's February 4, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., would grant reconsideration.
MICHAEL F. CAVANAGH, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and *229 will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).